ORDER

PER CURIAM.
Andre Evans (“movant”) appeals the denial of his motion for post-conviction relief without an evidentiary hearing pursuant to Missouri Supreme Court Rule 29.15. Movant claims that the motion court erred in denying his post-conviction motion without an evidentiary hearing because his trial counsel was ineffective for (1) failing to object during the State’s closing when the prosecutor argued that movant’s exercise of his right to a jury trial, thus forcing the State to prove its case, was evidence of guilt; (2) failing to request a mistrial after objecting when the prosecutor argued in closing that the movant was the reason why “we lock our doors at night”, and for failing to preserve this issue for appeal; and (3) failing to raise in movant’s direct appeal the trial court’s error of allowing in evidence of an alleged phone conversation to which Tina Clark testified that movant did not object when she offered to commit perjury in order to help movant’s case. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).